Appeal by defendant from a judgment of the County Court, Suffolk County (Doyle, J.), rendered November 10, 1981, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The initial statement made by defendant to the police was not the result of custodial interrogation and therefore was properly admitted into evidence even though defendant had not been given his Miranda warnings at that time (see, Miranda v Arizona, 384 US 436). As to the statements made by defendant subsequent to his arrest, the People bear the burden of proving beyond a reasonable doubt, viewing the totality of the circumstances, that those statements were voluntarily made (People v Anderson, 42 NY2d 35; People v Huntley, 15 NY2d 72). Giving great deference to the factual findings of the hearing court (People v Prochilo, 41 NY2d 759), the evidence adduced was sufficient to support its determination that the People met their burden at bar.
We have reviewed defendant’s remaining contentions and find them to be either not adequately preserved for our *1008review, or without merit. Mollen, P. J., Gibbons, Rubin and Kooper, JJ., concur.